Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 20, 2010 Date of Report (date of earliest event reported) THE DRESS BARN, INC. (Exact name of Registrant as specified in its charter) Connecticut 0-11736 06-0812960 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification Number) 30 Dunnigan Drive Suffern, New York 10901 (Address of principal executive offices, including zip code) (845) 369-4500 (Registrants telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) þ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 1.01 Entry Into a Material Definitive Agreement. On August 20, 2010, The Dress Barn, Inc., a Connecticut corporation (dressbarn), Ascena Retail Group, Inc., a Delaware corporation and wholly owned subsidiary of dressbarn (Ascena), and DB Merger Corp., a Connecticut corporation and wholly owned subsidiary of Ascena (MergerCo), entered into an Agreement and Plan of Reorganization (the Reorganization Agreement), that provides for the merger (the Merger) of dressbarn with MergerCo, with dressbarn surviving the Merger as a wholly owned subsidiary of Ascena, and the conversion of each share of common stock, par value $0.05 per share (dressbarn Common Stock), of dressbarn, issued and outstanding immediately prior to the effective time of the Merger, into one duly issued, fully paid and nonassessable share of common stock, par value $0.01 per share (Ascena Common Stock), of Ascena. In addition, each outstanding option to purchase or other right to acquire shares of dressbarn Common Stock would automatically convert into an option to purchase or right to acquire, upon the same terms and conditions, an identical number of shares of Ascena Common Stock.
